Citation Nr: 1130327	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury, to include tendonitis and tenosynovitis of the right foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from February 1973 to February 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (the RO).  

Clarification of the issue on appeal

In January 2007, the Veteran filed a claim for service connection for a "right ankle condition."  See the Veteran's January 2007 claim.  That claim was denied by the RO in an April 2007 rating decision.  Later that same month, the Veteran filed a claim for service connection for a "right foot disability."  The Veteran's April 2007 statement failed to address his previously-denied right ankle claim.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the present case, review of the Veteran's VA claims file reflects the Veteran's assertions that his in-service right ankle injury resulted in his current right foot condition.  See e.g., a March 2007 VA outpatient treatment record.  Review of the January 2008 statement of the case (SOC) reflects that the RO considered the present claim for service connection as one involving the right foot and/or right ankle.  

In light of the Veteran's assertions, the RO's actions and the Court's holding in Clemons, the Board has recharacterized the Veteran's claim as stated on the title page.  



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has tendonitis and tenosynovitis of the right foot at the insertion of the peroneus brevis, residuals of right ankle injury, which are related to his military service.  


CONCLUSION OF LAW

Tendonitis and tenosynovitis of the right foot at the insertion of the peroneus brevis, as residuals of right ankle injury, were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As will be discussed below, the Veteran's service connection claim is being granted in full.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - in general

Generally, service connection may be granted for disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

Discussion

In this case, it is undisputed that the Veteran has been diagnosed with tendonitis and tenosynovitis of the right foot at the insertion of the peroneus brevis.  See e.g., a May 2007 VA examination report and a July 2007 MRI report from J.R.A., M.D.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), the Veteran's service treatment records fail to reflect complaints of or treatment for a right foot condition.  Indeed, the Veteran has not asserted that he injured his right foot during his service.  Rather, as noted above, it appears that the Veteran asserts that his current right foot condition is related to an in-service injury to his right ankle.  See a March 2007 VA outpatient treatment record.  The Board observes that the Veteran's service treatment records are replete with complaints of and treatment for a right ankle injury during the Veteran's service, to specifically include a sprained right ankle in July 1975 and a twisted right ankle in October 1978.  Accordingly, Hickson element (2) has been demonstrated.  

Concerning crucial Hickson element (3), medical nexus, there are conflicting medical opinions of record.  By law, the Board is obligated, under 38 U.S.C.A. § 7104(d), to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence and, for reasons stated immediately below, finds that the evidence concerning a medical nexus regarding the Veteran's claim is at least in equipoise.  

The Veteran was examined for the purposes of this claim in May 2007.  The May 2007 VA examination report reflects that the VA examiner, a medical doctor, physically examined the Veteran and opined that his tendonitis of the right foot was unrelated to his service, reasoning that the Veteran's service treatment records were devoid of any instance of diagnosis of or treatment for any right foot condition, to include peroneus brevis tendonitis.  See the May 2007 VA examination report.  

In favor of the Veteran's claim is a November 2007 statement from a VA podiatrist.  The November 2007 statement reflects that the VA podiatrist reviewed limited service treatment records, supplied to him by the Veteran, consulted with a VA orthopedist, and opined that the Veteran's current peroneal tendonopathy is related to the in-service injury to his right ankle.  See the November 2007 VA outpatient treatment record.  

Initially, the Board notes that neither the May 2007 VA examiner nor the November 2007 VA podiatrist reviewed the Veteran's VA claims file prior to offering their respective opinions.  The Court has firmly held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Further, although not disparaging the qualifications of the May 2007 VA examiner (see Goss v. Brown, 9 Vet. App. 109 (1996)), the Board notes that the November 2007 opinion was offered by a specialist in podiatry.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Moreover, the Board finds it crucial that the November 2007 VA podiatrist addressed the possible relationship between the Veteran's in-service injury to his right ankle and his current tendonitis of the right foot.  It does not appear that the May 2007 VA examiner addressed this matter; rather, basing his negative nexus opinion on a lack of evidence of an in-service right foot injury.  

Hence, given the various strengths and weaknesses of the medical evidence of record, the Board cannot find that the evidence preponderates against the Veteran's claim.  As such, the Board cannot find that service connection is not warranted here.  See Alemany, supra.  Therefore, the Veteran's claim for service connection for tendonitis and tenosynovitis of the right foot at the insertion of the peroneus brevis, as residuals of a right ankle injury, is granted.


ORDER

Entitlement to service connection for tendonitis and tenosynovitis of the right foot at the insertion of the peroneus brevis, as residuals of right ankle injury, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


